     Case 2:20-cv-00121-JAD-BNW Document 45 Filed 10/26/20 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      Primerica Life Ins. Co.,                             Case No. 2:20-cv-00121-JAD-BNW
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      Karen V. Aguilar, et al.,
 9
                             Defendants.
10

11
            The United States Postal Service has returned as undeliverable to defendant’s counsel
12
     Alice Denton a recent order of this court. (See ECF No. 43.) Thus, it appears that she is no longer
13
     at the address on file with the court. Under Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
17          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
18
     Ms. Denton must file a notice with her current address with the court by November 9, 2020.
19
            IT IS SO ORDERED.
20
            DATED: October 26, 2020.
21

22
                                                          BRENDA WEKSLER
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
